Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  July 24, 2012                                                                                        Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                             Marilyn Kelly
  143467(61)                                                                                           Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
  FELTON WOODS,                                                                                            Brian K. Zahra,
                                                                                                                      Justices
           Plaintiff-Appellant,
  v                                                                 SC: 143467
                                                                    COA: 296609
                                                                    Muskegon CC: 09-046978-AH
  DEPARTMENT OF CORRECTIONS,
          Defendant-Appellee.

  _________________________________________/

         On order of the Court, the motion for reconsideration of this Court’s April 23,
  2012 order is considered, and it is DENIED, because it does not appear that the order was
  entered erroneously.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           July 24, 2012                       _________________________________________
         d0716                                                                 Clerk